DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 6/23/2022 has been entered and made of record.
Acknowledgment 
Claims 1, 10, 13 and 18, amended on 6/23/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 18, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(f) interpretation, the Applicant’s remark filed on 6/23/2022 is persuasive.  As a result, the 35 U.S.C. 112(f) interpretation is withdrawn.
   
Objections 
Claims 1, 13, and 18 are objected.  The claim limitation “a dimension of the contour based on” should be read “a dimension of the contour of the object based on”.  An appropriate correction is required.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amended independent claims 1, 13, and 18 recite “generate data/image data corresponding to the object”. It is not clear neither from the claim nor the specification that whether the “image data corresponding to the object” is a color of the object, a shape of the object, a dimension of the object, a location of the object, …, or something else. Therefore, these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amended independent claims 1, 13, and 18 recite “determining a dimension of the contour based on the scale determined for the environment”. It is noted that the application specification indicates that “Determining the scale of the environment may include basing the scale on the imaged visual reference object” [para. 0038, 0040; claims 9 & 19]. However, the amended claims 1, 13, and 18 now indicate that “determining a dimension of the contour based on the scale determined for the environment”. Hence it is not clear to readers whether the object is used as a reference to determine the scale of the environment, or vice versa. Moreover, let take a simple example where capturing an image of a boat on an ocean. It is not clear from the claim language how this method can determine the dimension of the contour of the boat (i.e. the object) based on the scaled of the ocean (i.e. the environment).    Therefore, these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 18 recites "the image data". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 18 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler (US Patent 9,691,163 B2), (“Wexler”), in view of McCloskey et al. (US Patent 10,679,367 B2), (“McCloskey”).
Regarding claim 1, Wexler meets the claim limitations as follow.
A method for dimensioning an object (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], the method (i.e. method) [Wexler: col. 1, line 20] comprising: 
imaging the object and an environment in which the object is located (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] to generate image data corresponding to the object ((i.e. After capturing the image with an image capture device having communication capability, the image is downsized, preferably keeping all color information, and along with the metadata input to the image processing software) [Wexler: col. 24, line 46-49]; (i.e. metadata indicating an approximate location of either the reference object or the one or more adhering objects, or a location, color or visible shape of the one or more contrast providing objects) [Wexler: col. 54, line 8-11]); 
analyzing the image data corresponding to the object ((i.e. analyzed may be made based on analysis of reference object) [Wexler: col. 24, line 17-18]; (i.e. the high resolution image is sent to the service provider for analysis (step 196). The service provider performs measurement resolution image processing and analysis and determines an estimate of the product) [Wexler: col. 24, line 1-4])  to identify a high contrast area (i.e. high contrast portions of the image are easily obtained and identified) [Wexler: col. 18, line 12-13] at an edge of the object ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. locating regions of interest and the reference object edges) [Wexler: col. 20, line 49-50]); 
isolating a contour of the object ((i.e. The edge of each component may be traced to provide a closed contour) [Wexler: col. 28, line 52-53]; (i.e. a contour surrounding or adjacent to the reference object may be confirmed) [Wexler: col. 26, line 57-59]) based on the high contrast area ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. one or more contrast providing objects for providing background contrast between the reference object and a background adjacent to edges of the reference object) [Wexler: col. 54, line 3-5]); 
determining a scale of the environment (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13]; and 
determining a dimension of the contour based on the scale determined for the environment ((i.e. a contour surrounding or adjacent to the reference object may be confirmed to be a pane or contain part of a pane) [Wexler: col. 26, line 57-59]; (i.e. calculating the dimension of the non-transparent target object based on the pixel scale factor) [Wexler: col. 54, line 16-17]; (i.e. analyzed may be made based on analysis of reference object pixels per inch of the triage resolution image) [Wexler: col. 24, line 17-19]).   
Wexler does not explicitly disclose the following claim limitations (Emphasis added).
A method for dimensioning an object, the method comprising: imaging the object and an environment in which the object is located to generate image data corresponding to the object; analyzing the image data corresponding to the object to identify a high contrast area at an edge of the object; isolating a contour of the object based on the high contrast area; determining a scale of the environment; and determining a dimension of the contour based on the scale determined for the environment.  
However, in the same field of endeavor McCloskey further discloses the claim limitations and the deficient claim limitations, as follows:
determining a dimension of the contour based on the scale determined for the environment ((i.e. According to an embodiment, the dimensioning system 100 may include a dimensioner 102 adapted to compute dimensions of an object 104 in a field of view 106 of the dimensioner 102. As illustrated, the object 104 may be placed on a platform 108, for example, but not limited to, a platform including weigh scale in a material handling environment) [McCloskey: col. 10, line 31-37; Fig. 1]; (i.e. According to various embodiments, the dimensioning platform 912 may correspond to a weigh scale, or an item accumulation zone along a conveyor or a sorter, where the items are positioned for dimensioning, in a material handling environment. In some embodiments, the reference surface 923 herein may be a ground surface on which the platform is positioned) [McCloskey: col. 24, line 58-64]; (i.e. In other embodiments, the user 1204 may perform the dimensioning by placing the object 1202 at a predefined platform, such as a weigh scale placed on a dimensioning station in a material handling environment) [McCloskey: col. 28, line 32-36]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wexler with McCloskey to program the system to implement the measuring technique of McCloskey.  
Therefore, the combination of Wexler with McCloskey will enable the system to measure dimension of the object in an environmental with accuracy and efficiency [McCloskey: col. 9, line 5-21]. 

Regarding claim 2, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein isolating the contour includes isolating an edge contour of the object  ((i.e. The edge of each component may be traced to provide a closed contour) [Wexler: col. 28, line 52-53]; (i.e. a contour surrounding or adjacent to the reference object may be confirmed) [Wexler: col. 26, line 57-59] ; (i.e. Other OpenCV functions that may be
useful include cv2.watershed, cv.findContours) [Wexler: col. 50, line 46-47]).

Regarding claim 3, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein isolating the contour includes isolating a silhouette of the object  ((i.e. The edge of each component may be traced to provide a closed contour) [Wexler: col. 28, line 52-53]; (i.e. a contour surrounding or adjacent to the reference object may be confirmed) [Wexler: col. 26, line 57-59] ; (i.e. Other OpenCV functions that may be
useful include cv2.watershed, cv.findContours) [Wexler: col. 50, line 46-47]; (i.e. form outlines around the objects) [Wexler: col. 51, line 2-3]).

Regarding claim 4, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein imaging the object (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] includes using a camera or a laser scanning device (i.e. The end user 131 takes a photograph, using a digital image acquisition device such as digital camera 133,) [Wexler: col. 12, line 1-3]. 

Regarding claim 5, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein imaging the object (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] includes using a smartphone camera or a LIDAR camera ((i.e. The end user 131 takes a photograph, using a digital image acquisition device such as digital camera 133) [Wexler: col. 12, line 1-3]; (i.e. The image processing calculations may be performed on the digital image acquisition device such as a smartphone) [Wexler: col. 12, line 7-9]). 

Regarding claim 6, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein identifying the high contrast area (i.e. high contrast portions of the image are easily obtained and identified) [Wexler: col. 18, line 12-13] at the edge of the object ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. locating regions of interest and the reference object edges) [Wexler: col. 20, line 49-50]) includes identifying a plurality of high contrast areas located at a plurality of edges of the object (i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61] and a surface of the environment located behind the object (i.e. one or more contrast providing objects for providing background contrast between the reference object and a background adjacent to edges of the reference object) [Wexler: col. 54, line 3-5].

Regarding claim 7, Wexler meets the claim limitations as set forth in claim 6.Wexler further meets the claim limitations as follow.
The method of claim 6 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein isolating the contour ((i.e. The edge of each component may be traced to provide a closed contour) [Wexler: col. 28, line 52-53]; (i.e. a contour surrounding or adjacent to the reference object may be confirmed) [Wexler: col. 26, line 57-59]; (i.e. Other OpenCV functions that may be useful include cv2.watershed, cv.findContours) [Wexler: col. 50, line 46-47]) includes determining graphical approximations of the plurality of high contrast areas ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. This may be accomplished by establishing locations in the nominal plane which contain the edges with a high degree of certainty, using the nominal capture mapping transform to determine approximate locations of these edges in the image, surrounding these image locations with sufficient additional height and width to create regions of interest in which an edge detection method may be applied, and then applying the edge detection method to define lines which match the location of the edges in original image coordinates) [Wexler: col. 35, line 16-25]).

Regarding claim 8, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein identifying the high contrast area ((i.e. high contrast portions of the image are easily obtained and identified) [Wexler: col. 18, line 12-13]; (i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]) includes using a Canny edge detector or a Sobel operator (i.e. An edge detector, such as the well-known Canny edge detector and probabilistic Hough transform may be used to create a consensus line within each region of interest) [Wexler: col. 51, line 61-64].  

Regarding claim 9, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein: 
imaging the object and the environment (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] includes imaging a visual reference object (i.e. For encoding user and/or order information the fiducial may comprise a code such as a bar code or QR code, the information of which may optionally be encrypted by the service provider, printed large enough for resolving in an image sent from the end user to the service provider. For the relative sizing function, it is particularly helpful to print fiducial patterns having the same pixel dimensions and orientation in the digital file with the same printer settings on the same printer. Such printed digital file preferably contains orientation information such that, when mounted properly by the user, leads to orientation information in the captured image. In addition, the fiducial pattern is printed large enough for the pattern to be found and interpreted by computer vision software. In one embodiment, checkerboard and hourglass patterns objects or contrast objects from the adjacent features such as (shown in FIG. 5) of at least about one inch squares have been found to be useful. In the case of QR codes, so that reading of the code at or above about 10 pixels per inch in the image, the pattern should be at least about two inches by two inches in size for a 13x13 pattern, and preferably about six inches by six inches for a 29x29 pattern. Preferably, reference objects should be rigid or can be made rigid during the image capture.) [Wexler: col. 19, line 40-62] of a predetermined size ((i.e. the physical dimensions of the reference object) [Wexler: col. 35, line 46-47]; (i.e. known dimensions of the reference object) [Wexler: col. 54, line 12-13]) located in the environment (i.e. locating the reference object in the digital image aided by at least one of a known fiducial pattern printed on the reference object, metadata indicating an approximate location of either the reference object or the one or more adhering objects, or a location, color or visible shape of the one or more contrast providing objects) [Wexler: col. 54, line 6-11]; and determining the scale of the environment includes basing the scale on the imaged visual reference object (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13].  

Regarding claim 10, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 9 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], further comprising: adjusting the determined dimension of the contour (i.e. For dimensions that are not substantially in the same plane as the reference object, fiducial size differences relative to the reference object (step 420) may be used to make adjustments needed to account for out-of-plane scale distortions) [Wexler: col. 33, line 23-27; Fig. 18] based on a calibration chart that is integrated into the visual reference object ((i.e. In the description below, it is assumed that such a camera calibration model has been applied to obtain the original image into which a reference object has been placed. In the above described methods the perspective transform derived using coordinates of pane corners to establish source and destination points does not in general preserve aspect ratios of physical objects in the plane of the pane. These distortions require the use of two separate scaling factors for converting vertical and horizontal displacements in pixels into physical units. A preferred method, in which the transform does preserve aspect ratio and which has other advantages, will now be described.) [Wexler: col. 34, line 4-15]; (i.e. The methods described for correcting images of fenestration are particularly useful when used to design custom supplemental parts having means of adjustment or conformable deformation when compressed within the constraint surface dimensions calculated) [Wexler: col. 44, line 43-47]).

Regarding claim 11, Wexler meets the claim limitations as set forth in claim 10.Wexler further meets the claim limitations as follow.
The method of claim 10 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein the visual reference object is a printed QR code (i.e. When the user prints digital files provided by the service provider, the digital file may be printed on a standard size sheet of paper such that the sheet of paper acts as the reference object and the printed file provides means for identifying the sheet of paper. In such cases, digital files preferably comprise at least one fiducial pattern, such as a checkerboard, dot, or hourglass pattern, or a bar code or QR code) [Wexler: col. 19, line 28-35].

Regarding claim 12, Wexler meets the claim limitations as set forth in claim 1.Wexler further meets the claim limitations as follow.
The method of claim 1 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein: 
imaging the object and the environment (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] includes using a user device including an imaging device ((i.e. The mobile device may also comprise ….. one or more cameras) [Wexler: col. 10, line 56 – col. 11, line 6]; (i.e. The end user 131 takes a photograph, using a digital image acquisition device such as digital camera 133,) [Wexler: col. 12, line 1-3]) and an accelerometer (i.e. Other components of the mobile device include an accelerometer 114 for detecting motion and orientation of the device, gyroscope 115 for measuring or maintaining orientation, magnetometer 116 for detecting the earth's magnetic field, FM radio 118 and antenna 120, Bluetooth radio 98 and antenna 100, Wi-Fi radio 94 including antenna 96 and GPS 90 and antenna 92.) [Wexler: col. 11, line 41-47]; and 
determining the scale of the environment (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13] includes using the accelerometer to sense an orientation of the user device (i.e. This orientation is ambiguous, but the ambiguity may be resolved by examining the upper left 2x2 orientation, which may be determined using the OpenCV function matchTemplate to distinguish between two possible vertical or horizontal cases. Alternatively, orientation may be determined using a (1) training classifier, (2) user supplied metadata, (3) accelerometer metadata or ( 4) through end user confirmation of orientation) [Wexler: col. 25, line 16-23] and displaying instructions on a user interface of the user device (i.e. The software then compares the fiducial orientation within the image to the proper orientation according to object placement instructions based on window type metadata.) [Wexler: col. 25, line 23-26] for adjusting the orientation of the user device to a target orientation (i.e. If there is an orientation mismatch (step 230), the mismatch is used to obtain a "gravity down" image by flipping vertical and horizontal to correct an upside down mismatch (step 258), by transposing and flipping vertical if 90 degrees clockwise from correct, or transposing and flipping horizontal if 90 degrees counterclockwise from correct. In each case of orientation detection and correction, optionally the image size may be reduced prior to detection or correction. If the reference object fiducial is not found in the image (step 224), automatic feedback to the user may be provided suggesting that correct placement of the reference object on the window and properly focused imagery be confirmed) [Wexler: col. 25, line 27-38].  

Regarding claim 13, Wexler meets the claim limitations, as follows:
A system for dimensioning an object (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], comprising: 
an object outlining module (i.e. software program) [Wexler: col. 21, line 66-67], comprising computer-executable code stored in non-volatile memory (i.e. comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to) [Wexler: col. 54, line 33-36]; 
a processor (i.e. the one or more processors) [Wexler: col. 54, line 56-57]; and 
a user device (i.e. Note that the mobile device may comprise any suitable wired or wireless device such as multimedia player, mobile communication device, digital still or video camera, cellular phone, smartphone, iPhone, PDA, PNA, Bluetooth device, tablet computing device such as the iPad or other iOS device, Android device, Surface, Nexus, Google Glass, etc.) [Wexler: col. 10, line 15-21] including an imaging device ((i.e. The mobile device may also comprise ….. one or more cameras) [Wexler: col. 10, line 56 – col. 11, line 6]; (i.e. The end user 131 takes a photograph, using a digital image acquisition device such as digital camera 133,) [Wexler: col. 12, line 1-3]); 
wherein the object outlining module (i.e. software program) [Wexler: col. 21, line 66-67], the processor (i.e. the one or more processors) [Wexler: col. 54, line 56-57], and the user device (i.e. the mobile device) [Wexler: col. 10, line 16] are configured to:
image the object and an environment in which the object is located (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] to generate image data corresponding to the object ((i.e. After capturing the image with an image capture device having communication capability, the image is downsized, preferably keeping all color information, and along with the metadata input to the image processing software) [Wexler: col. 24, line 46-49]; (i.e. metadata indicating an approximate location of either the reference object or the one or more adhering objects, or a location, color or visible shape of the one or more contrast providing objects) [Wexler: col. 54, line 8-11]); 
analyze the image data corresponding to the object ((i.e. analyzed may be made based on analysis of reference object) [Wexler: col. 24, line 17-18]; (i.e. the high resolution image is sent to the service provider for analysis (step 196). The service provider performs measurement resolution image processing and analysis and determines an estimate of the product) [Wexler: col. 24, line 1-4])  to identify a high contrast area (i.e. high contrast portions of the image are easily obtained and identified) [Wexler: col. 18, line 12-13] at an edge of the object ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. locating regions of interest and the reference object edges) [Wexler: col. 20, line 49-50]); 
isolate a contour of the object ((i.e. The edge of each component may be traced to provide a closed contour) [Wexler: col. 28, line 52-53]; (i.e. a contour surrounding or adjacent to the reference object may be confirmed) [Wexler: col. 26, line 57-59]) based on the high contrast area ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. one or more contrast providing objects for providing background contrast between the reference object and a background adjacent to edges of the reference object) [Wexler: col. 54, line 3-5]); 
determine a scale of the environment (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13]; and 
determine a dimension of the contour based on the scale determined for the environment ((i.e. a contour surrounding or adjacent to the reference object may be confirmed to be a pane or contain part of a pane) [Wexler: col. 26, line 57-59]; (i.e. calculating the dimension of the non-transparent target object based on the pixel scale factor) [Wexler: col. 54, line 16-17]; (i.e. analyzed may be made based on analysis of reference object pixels per inch of the triage resolution image) [Wexler: col. 24, line 17-19]).   
Wexler does not explicitly disclose the following claim limitations (Emphasis added).
A system for dimensioning an object, comprising: an object outlining module, comprising computer-executable code stored in non-volatile memory; a processor; and a user device including an imaging device; wherein the object outlining module, the processor, and the user device are configured to: image the object and an environment in which the object is located to generate image data corresponding to the object; analyze the image data corresponding to the object to identify a high contrast area at an edge of the object; isolate an edge contour of the object based on the high contrast area; determine a scale of the environment; and determine a dimension of the edge contour based on the scale determined for the environment.   
However, in the same field of endeavor McCloskey further discloses the claim limitations and the deficient claim limitations, as follows:
determine a dimension of the contour based on the scale determined for the environment ((i.e. According to an embodiment, the dimensioning system 100 may include a dimensioner 102 adapted to compute dimensions of an object 104 in a field of view 106 of the dimensioner 102. As illustrated, the object 104 may be placed on a platform 108, for example, but not limited to, a platform including weigh scale in a material handling environment) [McCloskey: col. 10, line 31-37; Fig. 1]; (i.e. According to various embodiments, the dimensioning platform 912 may correspond to a weigh scale, or an item accumulation zone along a conveyor or a sorter, where the items are positioned for dimensioning, in a material handling environment. In some embodiments, the reference surface 923 herein may be a ground surface on which the platform is positioned) [McCloskey: col. 24, line 58-64]; (i.e. In other embodiments, the user 1204 may perform the dimensioning by placing the object 1202 at a predefined platform, such as a weigh scale placed on a dimensioning station in a material handling environment) [McCloskey: col. 28, line 32-36]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wexler with McCloskey to program the system to implement the measuring technique of McCloskey.  
Therefore, the combination of Wexler with McCloskey will enable the system to measure dimension of the object in an environmental with accuracy and efficiency [McCloskey: col. 9, line 5-21]. 

Regarding claim 14, Wexler meets the claim limitations as set forth in claim 13.Wexler further meets the claim limitations as follow.
The system of claim 13 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein the user device is a smartphone (i.e. The image processing calculations may be performed on the digital image acquisition device such as a smartphone) [Wexler: col. 12, line 7-9] and the imaging device is a smartphone camera or a LIDAR camera  disposed on a backside of the smartphone (i.e. The end user 131 takes a photograph, using a digital image acquisition device such as digital camera 133) [Wexler: col. 12, line 1-3; Fig. 4 – Please see the smartphone camera on the back of the smartphone in Fig. 4].

Regarding claim 15, Wexler meets the claim limitations as set forth in claim 13.Wexler further meets the claim limitations as follow.
The system of claim 13 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein: 
the user device includes an accelerometer (i.e. Other components of the mobile device include an accelerometer 114 for detecting motion and orientation of the device, gyroscope 115 for measuring or maintaining orientation, magnetometer 116 for detecting the earth's magnetic field, FM radio 118 and antenna 120, Bluetooth radio 98 and antenna 100, Wi-Fi radio 94 including antenna 96 and GPS 90 and antenna 92.) [Wexler: col. 11, line 41-47]; and 
the object outlining module (i.e. software program) [Wexler: col. 21, line 66-67], the processor (i.e. the one or more processors) [Wexler: col. 54, line 56-57], and the user device (i.e. the mobile device) [Wexler: col. 10, line 16] are further configured to 
determine the scale of the environment (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13] using the accelerometer to sense an orientation of the user device (i.e. This orientation is ambiguous, but the ambiguity may be resolved by examining the upper left 2x2 orientation, which may be determined using the OpenCV function matchTemplate to distinguish between two possible vertical or horizontal cases. Alternatively, orientation may be determined using a (1) training classifier, (2) user supplied metadata, (3) accelerometer metadata or ( 4) through end user confirmation of orientation) [Wexler: col. 25, line 16-23] and displaying instructions on a user interface of the user device (i.e. The software then compares the fiducial orientation within the image to the proper orientation according to object placement instructions based on window type metadata.) [Wexler: col. 25, line 23-26] for adjusting the orientation of the user device to a target orientation (i.e. If there is an orientation mismatch (step 230), the mismatch is used to obtain a "gravity down" image by flipping vertical and horizontal to correct an upside down mismatch (step 258), by transposing and flipping vertical if 90 degrees clockwise from correct, or transposing and flipping horizontal if 90 degrees counterclockwise from correct. In each case of orientation detection and correction, optionally the image size may be reduced prior to detection or correction. If the reference object fiducial is not found in the image (step 224), automatic feedback to the user may be provided suggesting that correct placement of the reference object on the window and properly focused imagery be confirmed) [Wexler: col. 25, line 27-38].  

Regarding claim 16, Wexler meets the claim limitations as set forth in claim 13.Wexler further meets the claim limitations as follow.
The system of claim 13 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein the object outlining module (i.e. software program) [Wexler: col. 21, line 66-67], the processor (i.e. the one or more processors) [Wexler: col. 54, line 56-57], and the user device (i.e. the mobile device) [Wexler: col. 10, line 16] are further configured to:
image a visual reference object of a predetermined size while imaging the object (i.e. For encoding user and/or order information the fiducial may comprise a code such as a bar code or QR code, the information of which may optionally be encrypted by the service provider, printed large enough for resolving in an image sent from the end user to the service provider. For the relative sizing function, it is particularly helpful to print fiducial patterns having the same pixel dimensions and orientation in the digital file with the same printer settings on the same printer. Such printed digital file preferably contains orientation information such that, when mounted properly by the user, leads to orientation information in the captured image. In addition, the fiducial pattern is printed large enough for the pattern to be found and interpreted by computer vision software. In one embodiment, checkerboard and hourglass patterns objects or contrast objects from the adjacent features such as (shown in FIG. 5) of at least about one inch squares have been found to be useful. In the case of QR codes, so that reading of the code at or above about 10 pixels per inch in the image, the pattern should be at least about two inches by two inches in size for a 13x13 pattern, and preferably about six inches by six inches for a 29x29 pattern. Preferably, reference objects should be rigid or can be made rigid during the image capture.) [Wexler: col. 19, line 40-62]; and 
base the scale on the imaged visual reference object (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13].

Regarding claim 17, Wexler meets the claim limitations as set forth in claim 16.Wexler further meets the claim limitations as follow.
The system of claim 16 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein: the object outlining module (i.e. software program) [Wexler: col. 21, line 66-67], the processor (i.e. the one or more processors) [Wexler: col. 54, line 56-57], and the user device (i.e. the mobile device) [Wexler: col. 10, line 16] are further configured to adjust the dimension of the edge contour (i.e. For dimensions that are not substantially in the same plane as the reference object, fiducial size differences relative to the reference object (step 420) may be used to make adjustments needed to account for out-of-plane scale distortions) [Wexler: col. 33, line 23-27; Fig. 18] based on a calibration chart that is integrated into the visual reference object ((i.e. In the description below, it is assumed that such a camera calibration model has been applied to obtain the original image into which a reference object has been placed. In the above described methods the perspective transform derived using coordinates of pane corners to establish source and destination points does not in general preserve aspect ratios of physical objects in the plane of the pane. These distortions require the use of two separate scaling factors for converting vertical and horizontal displacements in pixels into physical units. A preferred method, in which the transform does preserve aspect ratio and which has other advantages, will now be described.) [Wexler: col. 34, line 4-15]; (i.e. The methods described for correcting images of fenestration are particularly useful when used to design custom supplemental parts having means of adjustment or conformable deformation when compressed within the constraint surface dimensions calculated) [Wexler: col. 44, line 43-47]); and 
the visual reference object is a printed QR code (i.e. When the user prints digital files provided by the service provider, the digital file may be printed on a standard size sheet of paper such that the sheet of paper acts as the reference object and the printed file provides means for identifying the sheet of paper. In such cases, digital files preferably comprise at least one fiducial pattern, such as a checkerboard, dot, or hourglass pattern, or a bar code or QR code) [Wexler: col. 19, line 28-35].

Regarding claim 18, Wexler meets the claim limitations, as follows:
A method for dimensioning an object (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], the method (i.e. method) [Wexler: col. 1, line 20] comprising: 
imaging the object and an environment in which the object is located (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] to generate data corresponding to the object ((i.e. After capturing the image with an image capture device having communication capability, the image is downsized, preferably keeping all color information, and along with the metadata input to the image processing software) [Wexler: col. 24, line 46-49]; (i.e. metadata indicating an approximate location of either the reference object or the one or more adhering objects, or a location, color or visible shape of the one or more contrast providing objects) [Wexler: col. 54, line 8-11]); 
analyzing the image data corresponding to the object ((i.e. analyzed may be made based on analysis of reference object) [Wexler: col. 24, line 17-18]; (i.e. the high resolution image is sent to the service provider for analysis (step 196). The service provider performs measurement resolution image processing and analysis and determines an estimate of the product) [Wexler: col. 24, line 1-4])  to identify a high contrast area (i.e. high contrast portions of the image are easily obtained and identified) [Wexler: col. 18, line 12-13] at an edge of the object ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. locating regions of interest and the reference object edges) [Wexler: col. 20, line 49-50]) and a surface of the environment located behind the object ((i.e. frame surfaces) [Wexler: col. 13, line 23]; (i.e. a clear view of the all desired constraint surfaces or lines in a single image) [Wexler: col. 22, line 1-2]; (i.e. one or more contrast providing objects for providing background contrast between the reference object and a background adjacent to edges of the reference object) [Wexler: col. 54, line 3-5]; (i.e. the background area of the transparent portion of the fenestration has contrast relative to the fenestration components visible in the image adjacent to) [Wexler: col. 2, line 22-24]); 
isolating a silhouette of the object ((i.e. The edge of each component may be traced to provide a closed contour) [Wexler: col. 28, line 52-53]; (i.e. form outlines around the objects) [Wexler: col. 51, line 2-3]; (i.e. a contour surrounding or adjacent to the reference object may be confirmed) [Wexler: col. 26, line 57-59]) based on the high contrast area ((i.e. it is preferred to have a high contrast border at the peripheral edges or high contrast lines that terminate at the its edge) [Wexler: col. 18, line 59-61]; (i.e. one or more contrast providing objects for providing background contrast between the reference object and a background adjacent to edges of the reference object) [Wexler: col. 54, line 3-5]); 
determining a scale of the environment (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13]; and 
determining a dimension of the silhouette based on the scale determined for the environment ((i.e. a contour surrounding or adjacent to the reference object may be confirmed to be a pane or contain part of a pane) [Wexler: col. 26, line 57-59]; (i.e. calculating the dimension of the non-transparent target object based on the pixel scale factor) [Wexler: col. 54, line 16-17]; (i.e. analyzed may be made based on analysis of reference object pixels per inch of the triage resolution image) [Wexler: col. 24, line 17-19]).
Wexler does not explicitly disclose the following claim limitations (Emphasis added).
A method for dimensioning an object, the method comprising: imaging the object and an environment in which the object is located to generate data corresponding to the object; analyzing the image data corresponding to the object to identify a high contrast area at an edge of the object and a surface of the environment located behind the object; isolating a silhouette of the object based on the high contrast area; determining a scale of the environment; and determining a dimension of the silhouette based on the scale determined for the environment.   
However, in the same field of endeavor McCloskey further discloses the claim limitations and the deficient claim limitations, as follows:
determining a dimension of the contour based on the scale determined for the environment ((i.e. According to an embodiment, the dimensioning system 100 may include a dimensioner 102 adapted to compute dimensions of an object 104 in a field of view 106 of the dimensioner 102. As illustrated, the object 104 may be placed on a platform 108, for example, but not limited to, a platform including weigh scale in a material handling environment) [McCloskey: col. 10, line 31-37; Fig. 1]; (i.e. According to various embodiments, the dimensioning platform 912 may correspond to a weigh scale, or an item accumulation zone along a conveyor or a sorter, where the items are positioned for dimensioning, in a material handling environment. In some embodiments, the reference surface 923 herein may be a ground surface on which the platform is positioned) [McCloskey: col. 24, line 58-64]; (i.e. In other embodiments, the user 1204 may perform the dimensioning by placing the object 1202 at a predefined platform, such as a weigh scale placed on a dimensioning station in a material handling environment) [McCloskey: col. 28, line 32-36]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wexler with McCloskey to program the system to implement the measuring technique of McCloskey.  
Therefore, the combination of Wexler with McCloskey will enable the system to measure dimension of the object in an environmental with accuracy and efficiency [McCloskey: col. 9, line 5-21].  

Regarding claim 19, Wexler meets the claim limitations as set forth in claim 18.Wexler further meets the claim limitations as follow.
The method of claim 18 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], wherein: 
imaging the object and the environment (i.e. capturing of the scene in a digital image, and for identifying locations of objects in a digital image of a captured scene) [Wexler: col. 14, line 5-7] includes imaging a visual reference object (i.e. For encoding user and/or order information the fiducial may comprise a code such as a bar code or QR code, the information of which may optionally be encrypted by the service provider, printed large enough for resolving in an image sent from the end user to the service provider. For the relative sizing function, it is particularly helpful to print fiducial patterns having the same pixel dimensions and orientation in the digital file with the same printer settings on the same printer. Such printed digital file preferably contains orientation information such that, when mounted properly by the user, leads to orientation information in the captured image. In addition, the fiducial pattern is printed large enough for the pattern to be found and interpreted by computer vision software. In one embodiment, checkerboard and hourglass patterns objects or contrast objects from the adjacent features such as (shown in FIG. 5) of at least about one inch squares have been found to be useful. In the case of QR codes, so that reading of the code at or above about 10 pixels per inch in the image, the pattern should be at least about two inches by two inches in size for a 13x13 pattern, and preferably about six inches by six inches for a 29x29 pattern. Preferably, reference objects should be rigid or can be made rigid during the image capture.) [Wexler: col. 19, line 40-62] of a predetermined size ((i.e. the physical dimensions of the reference object) [Wexler: col. 35, line 46-47]; (i.e. known dimensions of the reference object) [Wexler: col. 54, line 12-13]) located in the environment (i.e. locating the reference object in the digital image aided by at least one of a known fiducial pattern printed on the reference object, metadata indicating an approximate location of either the reference object or the one or more adhering objects, or a location, color or visible shape of the one or more contrast providing objects) [Wexler: col. 54, line 6-11]; and determining the scale of the environment includes basing the scale on the imaged visual reference object (i.e. calculating a pixel scale factor based on both measured and known dimensions of the reference object) [Wexler: col. 54, line 12-13].

Regarding claim 20, Wexler meets the claim limitations as set forth in claim 19.Wexler further meets the claim limitations as follow.
The method of claim 19 (i.e. a system and method for measuring the distances related to a target object depicted in an image) [Wexler: col. 1, line 20-21], further comprising adjusting the determined dimension of the silhouette ((i.e. For dimensions that are not substantially in the same plane as the reference object, fiducial size differences relative to the reference object (step 420) may be used to make adjustments needed to account for out-of-plane scale distortions) [Wexler: col. 33, line 23-27; Fig. 18]; (i.e. form outlines around the objects) [Wexler: col. 51, line 2-3]) based on a calibration chart that is integrated into the visual reference object ((i.e. In the description below, it is assumed that such a camera calibration model has been applied to obtain the original image into which a reference object has been placed. In the above described methods the perspective transform derived using coordinates of pane corners to establish source and destination points does not in general preserve aspect ratios of physical objects in the plane of the pane. These distortions require the use of two separate scaling factors for converting vertical and horizontal displacements in pixels into physical units. A preferred method, in which the transform does preserve aspect ratio and which has other advantages, will now be described.) [Wexler: col. 34, line 4-15]; (i.e. The methods described for correcting images of fenestration are particularly useful when used to design custom supplemental parts having means of adjustment or conformable deformation when compressed within the constraint surface dimensions calculated) [Wexler: col. 44, line 43-47]); 
wherein the visual reference object is a printed QR code (i.e. When the user prints digital files provided by the service provider, the digital file may be printed on a standard size sheet of paper such that the sheet of paper acts as the reference object and the printed file provides means for identifying the sheet of paper. In such cases, digital files preferably comprise at least one fiducial pattern, such as a checkerboard, dot, or hourglass pattern, or a bar code or QR code) [Wexler: col. 19, line 28-35].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488